UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	July 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Growth Fund Semiannual report 12 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees February 13, 2017 Dear Fellow Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance history as of 12/31/16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/16. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 14. 4 Small Cap Growth Fund Pam has an M.B.A. from the State University of New York at Binghamton; M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute; and a B.S. from Beijing Jiaotong University. She has been in the investment industry since she joined Putnam in 2000. Pam, how was the market environment for U.S. small - cap growth stocks during the six - month reporting period ended December31, 2016? Supported by the relatively steadier U.S. economy, low interest rates, and improving investor confidence, U.S. small-cap growth stocks flourished during the reporting period, with the Russell 2000 Growth Index [the fund’s benchmark] climbing 13.12%. Domestically focused small-cap stocks rallied strongly in anticipation of President-elect Trump and a Republican-controlled Congress pursuing pro-growth policies, including lower taxes, increased infrastructure spending, and less regulation. While small-cap value stocks outperformed small-cap growth stocks for the reporting period, both sub-sectors of the small-cap universe outperformed mid- and large-cap stocks, the broader U.S. stock market, and international stocks. How did the fund perform for the reporting period? For the six-month reporting period ended December31, 2016, the fund outperformed its benchmark and the average return for its Lipper peer group, Small-Cap Growth Funds. Small Cap Growth Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 12/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Small Cap Growth Fund On a sector level, information technology was the main contributor to relative returns, with broad-based outperformance across the sub-industries composing the sector. Industrials also outperformed strongly, helped by engineering and construction, professional services, and road and rail. Health care underperformed, as pharmaceutical and biotechnology companies continued to be mired in pricing issues, which caused significant headline pressure. Other industries, such as health-care providers and services as well as health-care technology, performed slightly better than the benchmark. Financials, telecommunications, real estate, consumer staples, and utilities performed better than or in line with the benchmark, while consumer discretionary and energy were slight drags on performance. What stocks contributed most to the fund’s performance during the reporting period? MasTec, a construction and engineering company that specializes in energy, utility, and communication infrastructure throughout North America, saw strong financial results in 2016 after a challenging 2014 and 2015. The turnaround was largely due to the recovery in oil-field service. Looking forward, we believe there are many positive developments that bode well for MasTec. The Trump administration’s heightened focus on infrastructure construction — primarily pipelines, transmission and communication, and more streamlined permitting — could be beneficial for the company, in our view. Due to the rally in MasTec’s stock during the period, we believe that much of that growth potential may already be reflected in the stock price. However, we remain interested in the stock and anticipate continued strong and meaningfully improved results in 2017. Mentor Graphics, a supplier of electronic design automation [EDA] tools for electrical engineering and electronics, is another company that rallied in response to improving prospects. In late 2015, Mentor Graphics stock had declined due to a significant downward revision of its earnings outlook. Investors also feared that a competitor’s introduction of a new product and consolidation within the semiconductor industry might have a long-term impact on the company’s prospects. However, investor interest in EDA companies began to solidify in 2016. Additionally, Mentor Graphics’ efforts to streamline operations resulted in the company surpassing its revised revenue guidance repeatedly. As underlying business fundamentals continued to strengthen, Mentor Graphics’ stock price climbed steadily throughout 2016. The stock enjoyed an added boost when management announced a buyout bid from Siemens on November23, 2016. We sold the position before the end of the period to lock in profits. Additionally, the fund’s investments in Argan, a publicly traded holding company that provides products and services to the power and renewable industries, performed well. Argan’s power industry service segment, which is the bulk of its business, provides a full range of engineering, procurement, and construction services to independent project owners and public utilities with a focus on the construction of natural-gas-fired power plants. In our view, Argan is well positioned to take advantage of the change occurring in electricity generation where natural gas is replacing coal-based plants. Combined with Argan’s operating success and acquisition track record, we believe the company is poised for strong, profitable growth for the foreseeable future. Small Cap Growth Fund 7 What holdings detracted most from performance during the reporting period? Two of the fund’s top detractors were in the health-care sector, which faced increased scrutiny and negative publicity as the presidential candidates debated prescription drug affordability. Jazz Pharmaceuticals was caught up in the health-care-sector meltdown and materially underperformed. Losses across the sector were driven primarily by Mylan’s Epi-Pen pricing issues, and Xyrem, Jazz’s main product, which has a history of price increases. The stock also sold off in response to Jazz missing sales projections due to a supply interruption for its drug Erwinaze, which is used to treat a form of leukemia. However, we viewed this as a short-term issue, and continue to hold the position. While it is hard to predict when the drug-pricing headline risk will subside, we remain confident in the long-term value of Jazz. With the company making progress in clinical trials for its drug JZP-110 to treat sleep disorders and with Vyxeos in the pipeline to treat acute myeloid leukemia, as well as its life-cycle management strategy for Xyrem, we remain optimistic about the company’s long-term growth potential. Canada-based Cardiome Pharma, which specializes in the commercialization of hospital cardiac and other acute-care products in non-U.S. markets, also performed poorly like many other biotechnology and pharmaceutical stocks during the reporting period. However, the NASDAQ-traded stock was especially vulnerable, in our view, due to its small size, thin trading volume, and relative obscurity to U.S. investors. We continue to like it and think the market is not recognizing its growth potential and upside. Another detractor for the reporting period was Tyler Technologies, the largest pure-play provider of software to local governments and schools. A high stock price valuation and exceptionally strong results over the past couple of years had increased investor expectations and made the year-over-year comparable results difficult to beat. With less enthusiasm among investors, the stock was susceptible to the correction that we saw during the reporting period.We continue to hold the stock in the portfolio, as the company has a solid position within the public sector and retains strong profit margins and attractive growth potential, in our view. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 Small Cap Growth Fund What is your outlook for U.S. small - cap stocks? I believe the U.S. stock market, and small-cap stocks in particular, held up surprisingly well in the second half of 2016, especially given the unexpected results of the United Kingdom’s vote to leave the European Union [Brexit] and the surprise election of Donald Trump as president. For their part, small-cap stocks saw increased investor interest following both of these events, which helped push the benchmark Russell 2000 Index to all-time highs. In the case of Brexit, demand for the asset class rose as investors came to expect Brexit to have only limited effects on the U.S. economy. Typically, smaller U.S. companies tend to be less directly affected by events in non-U.S. markets than large, U.S. multinational companies. In the case of a Trump presidency, we believe that some of his deregulation and tariff and trade proposals may be more disruptive for large companies, which can be more dependent on exports than for small businesses that tend to be more focused on the U.S. market. Furthermore, with President Trump and a Republican-controlled Congress likely to pursue pro-growth policies, we believe small-company stocks could be among the greatest beneficiaries of the new administration’s policies. That said, we believe valuations in many sectors of the small-company universe became stretched during the fourth-quarter rally. Accordingly, we enter 2017 on sanguine but cautious footing, mindful of uncertainties that could disrupt the stock market’s momentum — especially the ability of the new administration to achieve quick policy changes. Thank you, Pam, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Small Cap Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (12/31/97) Before sales charge 10.21% 64.85% 5.13% 81.35% 12.64% 7.54% 2.45% 8.50% 14.69% After sales charge 9.87 55.37 4.51 70.92 11.32 1.35 0.45 2.26 8.09 Class B (3/18/02) Before CDSC 9.86 55.71 4.53 74.94 11.83 5.15 1.69 7.70 14.24 After CDSC 9.86 55.71 4.53 72.94 11.58 2.15 0.71 2.70 9.24 Class C (3/18/02) Before CDSC 9.39 52.91 4.34 74.64 11.80 5.13 1.68 7.68 14.26 After CDSC 9.39 52.91 4.34 74.64 11.80 5.13 1.68 6.68 13.26 Class M (3/18/02) Before sales charge 9.67 56.82 4.60 76.90 12.08 5.93 1.94 7.94 14.39 After sales charge 9.46 51.33 4.23 70.71 11.29 2.23 0.74 4.16 10.38 Class R (12/1/03) Net asset value 9.94 60.83 4.87 79.09 12.36 6.74 2.20 8.22 14.58 Class R6 (6/29/15) Net asset value 10.41 69.41 5.41 84.05 12.98 8.58 2.78 8.95 14.95 Class Y (11/3/03) Net asset value 10.40 69.02 5.39 83.62 12.92 8.33 2.70 8.77 14.85 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10Small Cap Growth Fund Comparative index returns For periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Russell 2000 Growth Index 6.04% 111.08% 7.76% 90.37% 13.74% 15.93% 5.05% 11.32% 13.12% Lipper Small-Cap Growth Funds 7.35 98.66 6.98 77.89 12.10 9.88 3.09 9.80 11.06 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/16, there were 577, 556, 504, 442, 321, and 109 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/16 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 1 — 1 1 Income $0.001 — $0.132 $0.076 Capital gains — Total — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 6/30/16 $27.38 $29.05 $24.50 $24.41 $25.44 $26.36 $26.55 $28.29 $28.25 12/31/16 31.40 33.32 27.99 27.89 29.10 30.16 30.42 32.39 32.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Small Cap Growth Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 6/30/16 1.26% * 2.01% * 2.01% * 1.76% * 1.51% * 0.81% 1.01% * Annualized expense ratio for the six-month period ended 12/31/16 † 1.23% 1.98% 1.98% 1.73% 1.48% 0.80% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 12/31/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 7/1/16 to 12/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $6.66 $10.69 $10.69 $9.35 $8.00 $4.33 $5.31 Ending value (after expenses) $1,146.90 $1,142.40 $1,142.60 $1,143.90 $1,145.80 $1,149.50 $1,148.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12Small Cap Growth Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 12/31/16, use the following calculation method. To find the value of your investment on 7/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $6.26 $10.06 $10.06 $8.79 $7.53 $4.08 $4.99 Ending value (after expenses) $1,019.00 $1,015.22 $1,015.22 $1,016.48 $1,017.74 $1,021.17 $1,020.27 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell ® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14Small Cap Growth Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2016, Putnam employees had approximately $454,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16Small Cap Growth Fund The fund’s portfolio 12/31/16 (Unaudited) COMMON STOCKS (99.8%)* Shares Value Aerospace and defense (0.3%) Kratos Defense & Security Solutions, Inc. † 52,041 $385,103 Airlines (1.4%) Alaska Air Group, Inc. 8,800 780,824 JetBlue Airways Corp. † 21,500 482,030 Spirit Airlines, Inc. † 13,300 769,538 Auto components (0.6%) Cooper-Standard Holding, Inc. † 8,007 827,764 Banks (3.5%) Bank of the Ozarks, Inc. S 15,200 799,368 Customers Bancorp, Inc. † 22,636 810,822 FCB Financial Holdings, Inc. Class A † 18,584 886,457 First BanCorp. (Puerto Rico) † 162,601 1,074,793 Webster Financial Corp. 12,000 651,360 Western Alliance Bancorp † 20,952 1,020,572 Biotechnology (8.5%) ACADIA Pharmaceuticals, Inc. † S 11,065 319,115 Acceleron Pharma, Inc. † 3,700 94,424 Alder Biopharmaceuticals, Inc. † S 12,900 268,320 Alkermes PLC † 7,100 394,618 AMAG Pharmaceuticals, Inc. † S 11,780 409,944 Ardelyx, Inc. † 23,427 332,663 ARIAD Pharmaceuticals, Inc. † S 52,955 658,760 Array BioPharma, Inc. † S 80,800 710,232 Axovant Sciences, Ltd. (Bermuda) † S 10,000 124,200 Biospecifics Technologies Corp. † 10,553 587,802 ChemoCentryx, Inc. † 24,400 180,560 Clovis Oncology, Inc. † S 12,400 550,808 CytomX Therapeutics, Inc. † 28,300 311,017 Eagle Pharmaceuticals, Inc. † S 8,259 655,269 Emergent BioSolutions, Inc. † S 15,223 499,923 Exelixis, Inc. † 23,600 351,876 FivePrime Therapeutics, Inc. † 10,627 532,519 Halozyme Therapeutics, Inc. † S 24,613 243,176 Immune Design Corp. † 15,531 85,421 Inotek Pharmaceuticals Corp. † S 23,392 142,691 Kite Pharma, Inc. † S 8,700 390,108 Lexicon Pharmaceuticals, Inc. † S 18,200 251,706 Ligand Pharmaceuticals, Inc. † S 4,449 452,063 Merrimack Pharmaceuticals, Inc. † S 56,639 231,087 MiMedx Group, Inc. † S 65,914 583,998 Neurocrine Biosciences, Inc. † 7,586 293,578 Portola Pharmaceuticals, Inc. † 7,118 159,728 Prothena Corp. PLC (Ireland) † S 10,734 528,005 Puma Biotechnology, Inc. † 6,800 208,760 Small Cap Growth Fund17 COMMON STOCKS (99.8%)* cont . Shares Value Biotechnology cont . Repligen Corp. † 16,186 $498,853 Sage Therapeutics, Inc. † 5,734 292,778 Sorrento Therapeutics, Inc. † S 19,200 94,080 TESARO, Inc. † S 5,133 690,286 Trevena, Inc. † 21,100 124,068 Ultragenyx Pharmaceutical, Inc. † S 7,400 520,294 uniQure NV (Netherlands) † 15,124 84,694 Building products (2.7%) CaesarStone Sdot-Yam, Ltd. (Israel) † 9,824 281,458 Continental Building Products, Inc. † 32,521 751,235 NCI Building Systems, Inc. † 25,974 406,493 Patrick Industries, Inc. † 17,101 1,304,806 PGT Innovations, Inc. † 110,695 1,267,458 Capital markets (0.8%) E*Trade Financial Corp. † 20,700 717,255 Lazard, Ltd. Class A 13,048 536,142 Chemicals (2.6%) American Vanguard Corp. 36,671 702,250 Innophos Holdings, Inc. 8,562 447,450 Koppers Holdings, Inc. † 19,100 769,730 Minerals Technologies, Inc. 7,512 580,302 Trinseo SA 11,177 662,796 W.R. Grace & Co. 9,800 662,872 Commercial services and supplies (1.5%) Deluxe Corp. 8,800 630,168 MSA Safety, Inc. 9,728 674,442 Tetra Tech, Inc. 22,571 973,939 Communications equipment (3.2%) Applied Optoelectronics, Inc. † S 13,700 321,128 Arista Networks, Inc. † 6,000 580,620 Ciena Corp. † 18,881 460,885 InterDigital, Inc./PA 8,897 812,741 Ixia † 31,434 506,087 Netscout Systems, Inc. † 20,500 645,750 Plantronics, Inc. 8,461 463,324 ShoreTel, Inc. † 59,901 428,292 Ubiquiti Networks, Inc. † S 10,676 617,073 Construction and engineering (3.9%) Argan, Inc. 17,892 1,262,281 Dycom Industries, Inc. † S 10,605 851,475 Granite Construction, Inc. 8,900 489,500 MasTec, Inc. † 35,990 1,376,618 Primoris Services Corp. 13,500 307,530 18Small Cap Growth Fund COMMON STOCKS (99.8%)* cont . Shares Value Construction and engineering cont . Quanta Services, Inc. † 30,300 $1,055,955 Tutor Perini Corp. † 16,700 467,600 Construction materials (1.8%) Summit Materials, Inc. Class A † 59,910 1,425,268 U.S. Concrete, Inc. † S 18,584 1,217,252 Consumer finance (0.7%) Encore Capital Group, Inc. † S 8,279 237,193 OneMain Holdings, Inc. † 12,600 278,964 SLM Corp. † 48,800 537,776 Diversified telecommunication services (1.2%) Cogent Communications Holdings, Inc. 22,537 931,905 IDT Corp. Class B 24,118 447,148 Vonage Holdings Corp. † 51,200 350,720 Electrical equipment (1.7%) AZZ, Inc. 11,255 719,195 EnerSys 14,794 1,155,411 Sensata Technologies Holding NV † 17,800 693,310 Electronic equipment, instruments, and components (2.1%) Belden, Inc. 5,900 441,143 Littelfuse, Inc. 5,438 825,325 MTS Systems Corp. 6,318 358,231 Plexus Corp. † 14,234 769,205 SYNNEX Corp. 6,525 789,656 Equity real estate investment trusts (REITs) (2.2%) Chesapeake Lodging Trust 18,200 470,652 Communications Sales & Leasing, Inc. 37,166 944,388 National Health Investors, Inc. 11,879 881,065 Ryman Hospitality Properties 6,600 415,866 STAG Industrial, Inc. 25,300 603,911 Food products (1.0%) B&G Foods, Inc. 9,700 424,860 Dean Foods Co. 30,000 653,400 Nomad Foods, Ltd. (United Kingdom) † 42,149 403,366 Health-care equipment and supplies (5.0%) Conmed Corp. 9,828 434,103 DexCom, Inc. † S 6,522 389,363 Entellus Medical, Inc. † S 13,740 260,648 GenMark Diagnostics, Inc. † 38,729 474,043 Globus Medical, Inc. Class A † 13,621 337,937 Halyard Health, Inc. † 8,800 325,424 ICU Medical, Inc. † 9,417 1,387,591 Small Cap Growth Fund 19 COMMON STOCKS (99.8%)* cont . Shares Value Health-care equipment and supplies cont . Integer Holdings Corp. † 18,314 $539,347 Integra LifeSciences Holdings Corp. † 7,400 634,846 NuVasive, Inc. † 4,400 296,384 Spectranetics Corp. (The) † 24,217 593,317 STERIS PLC (United Kingdom) 9,728 655,570 Zeltiq Aesthetics, Inc. † S 25,305 1,101,274 Health-care providers and services (2.1%) Envision Healthcare Corp. † S 5,480 346,829 HealthEquity, Inc. † 22,500 911,700 HealthSouth Corp. 13,604 561,029 Landauer, Inc. 9,750 468,975 Molina Healthcare, Inc. † 3,559 193,111 PharMerica Corp. † 6,547 164,657 Surgical Care Affiliates, Inc. † 10,270 475,193 Health-care technology (1.1%) Evolent Health, Inc. Class A † S 51,300 759,240 Veeva Systems, Inc. Class A † 21,152 860,886 Hotels, restaurants, and leisure (3.6%) Brinker International, Inc. S 11,467 567,961 Buffalo Wild Wings, Inc. † 2,234 344,930 Cedar Fair LP 9,093 583,771 Cheesecake Factory, Inc. (The) 17,453 1,045,086 Marcus Corp. (The) 9,605 302,558 Penn National Gaming, Inc. † 36,300 500,577 Popeyes Louisiana Kitchen, Inc. † 10,000 604,800 Sonic Corp. 20,300 538,153 Wyndham Worldwide Corp. 12,100 924,077 Household durables (1.4%) CalAtlantic Group, Inc. 13,200 448,932 Century Communities, Inc. † 15,000 315,000 Ethan Allen Interiors, Inc. 10,371 382,171 LGI Homes, Inc. † S 32,100 922,233 Insurance (0.5%) Amtrust Financial Services, Inc. 25,799 706,377 Internet and direct marketing retail (0.5%) FTD Cos., Inc. † 16,400 390,976 Groupon, Inc. † S 111,400 369,848 Internet software and services (4.2%) Blucora, Inc. † 40,800 601,800 Box, Inc. Class A † S 40,200 557,172 Carbonite, Inc. † 49,700 815,080 comScore, Inc. † 7,000 221,060 20Small Cap Growth Fund COMMON STOCKS (99.8%)* cont . Shares Value Internet software and services cont . Instructure, Inc. † 36,700 $717,485 j2 Global, Inc. 13,300 1,087,940 New Relic, Inc. † S 13,300 375,725 Shopify, Inc. Class A (Canada) † 15,700 673,059 Stamps.com, Inc. † S 6,200 710,830 XO Group, Inc. † 24,400 474,580 IT Services (1.6%) Convergys Corp. 19,600 481,376 CSG Systems International, Inc. 16,113 779,869 Hackett Group, Inc. (The) 21,700 383,222 Travelport Worldwide, Ltd. 49,900 703,590 Leisure products (0.8%) Brunswick Corp. 15,800 861,732 MCBC Holdings, Inc. 21,088 307,463 Life sciences tools and services (2.1%) Albany Molecular Research, Inc. † S 39,300 737,268 Cambrex Corp. † 14,234 767,924 Charles River Laboratories International, Inc. † 8,699 662,777 INC Research Holdings, Inc. Class A † 10,153 534,048 VWR Corp. † 20,100 503,103 Machinery (4.5%) Altra Industrial Motion Corp. 14,552 536,969 Columbus McKinnon Corp. of New York 18,700 505,648 Greenbrier Cos., Inc. (The) S 20,300 843,465 Hillenbrand, Inc. 20,900 801,515 Kadant, Inc. 11,248 688,378 Standex International Corp. 11,957 1,050,422 Wabash National Corp. † 33,792 534,589 Wabtec Corp. S 8,700 722,274 Woodward, Inc. 15,718 1,085,328 Marine (0.2%) Matson, Inc. 10,234 362,181 Media (1.1%) IMAX Corp. (Canada) † S 17,300 543,220 Liberty Media Corp.-Liberty SiriusXM Class C † 12,600 427,392 Regal Entertainment Group Class A S 32,719 674,011 Metals and mining (1.1%) AK Steel Holding Corp. † S 33,900 346,119 Reliance Steel & Aluminum Co. 12,800 1,018,112 United States Steel Corp. 9,300 306,993 Small Cap Growth Fund 21 COMMON STOCKS (99.8%)* cont . Shares Value Multiline retail (0.2%) Big Lots, Inc. 6,800 $341,428 Oil, gas, and consumable fuels (2.1%) Callon Petroleum Co. † 46,970 721,929 Diamondback Energy, Inc. † 4,876 492,769 Gulfport Energy Corp. † 15,620 338,017 Ring Energy, Inc. † 50,900 661,191 Synergy Resources Corp. † S 106,500 948,915 Paper and forest products (0.5%) KapStone Paper and Packaging Corp. 30,869 680,661 Personal products (0.4%) Nutraceutical International Corp. † 16,508 576,955 Pharmaceuticals (3.6%) Aerie Pharmaceuticals, Inc. † 4,100 155,185 ANI Pharmaceuticals, Inc. † S 7,400 448,588 Aralez Pharmaceuticals, Inc. (Canada) † S 69,982 308,621 Cardiome Pharma Corp. (Canada) † 103,814 286,527 Depomed, Inc. † 14,927 268,985 Horizon Pharma PLC † 40,700 658,526 Impax Laboratories, Inc. † 12,509 165,744 Jazz Pharmaceuticals PLC † 8,482 924,792 Lannett Co., Inc. † S 11,444 252,340 Medicines Co. (The) † S 14,500 492,130 Pacira Pharmaceuticals, Inc. † 7,462 241,023 Prestige Brands Holdings, Inc. † 7,767 404,661 Sucampo Pharmaceuticals, Inc. Class A † S 26,833 363,587 TherapeuticsMD, Inc. † S 43,300 249,841 Zynerba Pharmaceuticals, Inc. † S 11,800 183,962 Professional services (1.3%) ICF International, Inc. † 25,400 1,402,080 WageWorks, Inc. † 7,089 513,953 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A 19,474 1,090,544 Road and rail (0.7%) Saia, Inc. † 24,200 1,068,430 Semiconductors and semiconductor equipment (8.7%) Advanced Energy Industries, Inc. † 19,448 1,064,778 Ambarella, Inc. † S 7,241 391,955 CEVA, Inc. † 37,792 1,267,922 Cirrus Logic, Inc. † 10,731 606,731 FormFactor, Inc. † 79,400 889,280 Inphi Corp. † 10,900 486,358 22Small Cap Growth Fund COMMON STOCKS (99.8%)* cont . Shares Value Semiconductors and semiconductor equipment cont . Integrated Device Technology, Inc. † 31,328 $738,088 MaxLinear, Inc. Class A † 31,700 691,060 Microsemi Corp. † 16,212 874,962 MKS Instruments, Inc. 17,861 1,060,943 Monolithic Power Systems, Inc. 9,588 785,545 ON Semiconductor Corp. † 61,482 784,510 Power Integrations, Inc. 10,577 717,649 Semtech Corp. † 8,512 268,554 Silicon Laboratories, Inc. † 5,734 372,710 Synaptics, Inc. † 7,000 375,060 Tessera Holding Corp. 17,002 751,488 Tower Semiconductor, Ltd. (Israel) † S 57,600 1,096,128 Software (5.6%) A10 Networks, Inc. † 53,178 441,909 Aspen Technology, Inc. † 14,735 805,710 Blackbaud, Inc. 4,451 284,864 CommVault Systems, Inc. † 11,400 585,960 Fortinet, Inc. † 20,600 620,472 Gigamon, Inc. † 5,031 229,162 MobileIron, Inc. † 120,736 452,760 Proofpoint, Inc. † S 9,721 686,789 PROS Holdings, Inc. † 31,100 669,272 QAD, Inc. Class A 33,269 1,011,378 ServiceNow, Inc. † 7,900 587,286 Take-Two Interactive Software, Inc. † 9,400 463,326 Tyler Technologies, Inc. † 5,035 718,847 Verint Systems, Inc. † 14,086 496,532 Zendesk, Inc. † 15,700 332,840 Specialty retail (1.5%) American Eagle Outfitters, Inc. S 34,900 529,433 Caleres, Inc. 21,160 694,471 Chico’s FAS, Inc. 24,900 358,311 Children’s Place, Inc. (The) 7,100 716,745 Technology hardware, storage, and peripherals (1.7%) Cray, Inc. † 14,800 306,360 NCR Corp. † 28,700 1,164,072 Pure Storage, Inc. Class A † S 37,800 427,518 Super Micro Computer, Inc. † 21,700 608,685 Textiles, apparel, and luxury goods (1.3%) G-III Apparel Group, Ltd. † 7,624 225,365 Oxford Industries, Inc. 5,414 325,544 Perry Ellis International, Inc. † 20,800 518,128 Steven Madden, Ltd. † 12,444 444,873 Wolverine World Wide, Inc. 17,101 375,367 Small Cap Growth Fund 23 COMMON STOCKS (99.8%)* cont . Shares Value Thrifts and mortgage finance (1.1%) BofI Holding, Inc. † S 27,467 $784,183 Essent Group, Ltd. † 26,689 863,923 Tobacco (0.3%) Vector Group, Ltd. 19,916 452,890 Trading companies and distributors (0.6%) Beacon Roofing Supply, Inc. † 21,024 968,576 Total common stocks (cost $123,951,916) SHORT-TERM INVESTMENTS (17.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.91% d 25,160,888 $25,160,888 Putnam Short Term Investment Fund 0.69% L 499,903 499,903 Total short-term investments (cost $25,660,791) TOTAL INVESTMENTS Total investments (cost $149,612,707) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $149,780,239. † This security is non-income-producing. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 24 Small Cap Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $16,412,320 $—­ $—­ Consumer staples 2,511,471 —­ —­ Energy 3,162,821 —­ —­ Financials 9,905,185 —­ —­ Health care 33,638,523 —­ —­ Industrials 28,170,177 —­ —­ Information technology 40,719,711 —­ —­ Materials 8,819,805 —­ —­ Real Estate 4,406,426 —­ —­ Telecommunication services 1,729,773 —­ —­ Total common stocks —­ —­ Short-term investments 499,903 25,160,888 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 25 Statement of assets and liabilities 12/31/16 (Unaudited) ASSETS Investment in securities, at value, including $24,415,549 of securities on loan (Note 1): Unaffiliated issuers (identified cost $123,951,916) $149,476,212 Affiliated issuers (identified cost $25,660,791) (Notes 1 and 5) 25,660,791 Dividends, interest and other receivables 123,317 Receivable for shares of the fund sold 176,967 Prepaid assets 53,331 Total assets LIABILITIES Payable for shares of the fund repurchased 149,843 Payable for compensation of Manager (Note 2) 70,490 Payable for custodian fees (Note 2) 21,904 Payable for investor servicing fees (Note 2) 87,271 Payable for Trustee compensation and expenses (Note 2) 71,861 Payable for administrative services (Note 2) 1,536 Payable for distribution fees (Note 2) 89,096 Collateral on securities loaned, at value (Note 1) 25,160,888 Other accrued expenses 57,490 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $154,601,037 Accumulated net investment loss (Note 1) (240,212) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (30,104,882) Net unrealized appreciation of investments 25,524,296 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($110,723,640 divided by 3,526,243 shares) $31.40 Offering price per class A share (100/94.25 of $31.40) * $33.32 Net asset value and offering price per class B share ($2,299,899 divided by 82,159 shares) ** $27.99 Net asset value and offering price per class C share ($9,132,438 divided by 327,442 shares) ** $27.89 Net asset value and redemption price per class M share ($1,120,045 divided by 38,486 shares) $29.10 Offering price per class M share (100/96.50 of $29.10) * $30.16 Net asset value, offering price and redemption price per class R share ($8,021,289 divided by 263,696 shares) $30.42 Net asset value, offering price and redemption price per class R6 share ($8,969,010 divided by 276,902 shares) $32.39 Net asset value, offering price and redemption price per class Y share ($9,513,918 divided by 293,902 shares) $32.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26Small Cap Growth Fund Statement of operations Six months ended 12/31/16 (Unaudited) INVESTMENT INCOME Dividends $565,656 Interest (including interest income of $5,146 from investments in affiliated issuers) (Note 5) 5,168 Securities lending (net of expenses) (Notes 1 and 5) 128,625 Total investment income EXPENSES Compensation of Manager (Note 2) 410,462 Investor servicing fees (Note 2) 164,717 Custodian fees (Note 2) 24,854 Trustee compensation and expenses (Note 2) 3,619 Distribution fees (Note 2) 216,058 Administrative services (Note 2) 2,627 Other 105,655 Total expenses Expense reduction (Note 2) (420) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 2,302,801 Net unrealized appreciation of investments during the period 17,699,303 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/16* Year ended 6/30/16 Operations Net investment income (loss) $(228,123) $328,163 Net realized gain (loss) on investments and foreign currency transactions 2,302,801 (835,545) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 17,699,303 (26,624,595) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,552) — Class R6 (36,836) — Class Y (20,943) — Decrease from capital share transactions (Note 4) (8,963,610) (5,479,028) Total increase (decrease) in net assets NET ASSETS Beginning of period 139,031,199 171,642,204 End of period (including accumulated net investment loss of $240,212 and undistributed net investment income of $49,242, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 28 Small Cap Growth Fund This page left blank intentionally. Small Cap Growth Fund29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Non-recurring Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption reimburse- value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ December 31, 2016 ** $27.38­ (.04) 4.06­ 4.02­ —­ d —­ d —­ —­ $31.40­ * $110,724­ .62 * (.14) * 35 * June 30, 2016­ 32.34­ .07­ e (5.03) —­ —­ —­ —­ 27.38­ 104,743­ 1.22­ f .26­ e,f 66­ June 30, 2015­ 29.13­ (.09) 3.30­ 3.21­ —­ —­ —­ —­ 32.34­ 11.02­ 130,125­ 1.21­ (.31) 91­ June 30, 2014­ 22.97­ (.15) 6.31­ 6.16­ —­ —­ —­ —­ 29.13­ 26.82­ 124,234­ 1.24­ (.55) 57­ June 30, 2013­ 18.37­ .10­ 4.58­ 4.68­ (.08) —­ d —­ 22.97­ 25.58­ 101,158­ 1.25­ .50­ 98­ June 30, 2012­ 19.95­ (.10) (1.48) —­ —­ —­ d —­ d,g 18.37­ 90,494­ 1.31­ (.57) 141­ Class B­ December 31, 2016 ** $24.50­ (.14) 3.63­ 3.49­ —­ —­ —­ —­ $27.99­ * $2,300­ 1.00 * (.52) * 35 * June 30, 2016­ 29.16­ (.11) e (4.55) —­ —­ —­ —­ 24.50­ 2,012­ 1.97­ f (.45) e,f 66­ June 30, 2015­ 26.46­ (.29) 2.99­ 2.70­ —­ —­ —­ —­ 29.16­ 10.20­ 1,911­ 1.96­ (1.06) 91­ June 30, 2014­ 21.03­ (.33) 5.76­ 5.43­ —­ —­ —­ —­ 26.46­ 25.82­ 1,580­ 1.99­ (1.29) 57­ June 30, 2013­ 16.86­ (.06) 4.23­ 4.17­ —­ —­ —­ d —­ 21.03­ 24.73­ 679­ 2.00­ (.30) 98­ June 30, 2012­ 18.40­ (.16) (1.38) —­ —­ —­ d —­ d,g 16.86­ 195­ 1.70­ h (.97) h 141­ Class C­ December 31, 2016 ** $24.41­ (.14) 3.62­ 3.48­ —­ —­ —­ —­ $27.89­ * $9,132­ 1.00 * (.52) * 35 * June 30, 2016­ 29.05­ (.13) e (4.51) —­ —­ —­ —­ 24.41­ 8,520­ 1.97­ f (.52) e,f 66­ June 30, 2015­ 26.36­ (.28) 2.97­ 2.69­ —­ —­ —­ —­ 29.05­ 10.20­ 10,291­ 1.96­ (1.06) 91­ June 30, 2014­ 20.95­ (.33) 5.74­ 5.41­ —­ —­ —­ —­ 26.36­ 25.82­ 8,093­ 1.99­ (1.30) 57­ June 30, 2013­ 16.80­ (.05) 4.20­ 4.15­ —­ —­ —­ d —­ 20.95­ 24.70­ 5,703­ 2.00­ (.26) 98­ June 30, 2012­ 18.39­ (.22) (1.37) —­ —­ —­ d —­ d,g 16.80­ 4,955­ 2.06­ (1.32) 141­ Class M­ December 31, 2016 ** $25.44­ (.11) 3.77­ 3.66­ —­ —­ —­ —­ $29.10­ * $1,120­ .87 * (.39) * 35 * June 30, 2016­ 30.20­ (.06) e (4.70) —­ —­ —­ —­ 25.44­ 1,169­ 1.72­ f (.24) e,f 66­ June 30, 2015­ 27.34­ (.22) 3.08­ 2.86­ —­ —­ —­ —­ 30.20­ 10.46­ 1,482­ 1.71­ (.80) 91­ June 30, 2014­ 21.67­ (.27) 5.94­ 5.67­ —­ —­ —­ —­ 27.34­ 26.17­ 1,401­ 1.74­ (1.05) 57­ June 30, 2013­ 17.33­ —­ d 4.34­ 4.34­ —­ —­ —­ d —­ 21.67­ 25.04­ 1,024­ 1.75­ .02­ 98­ June 30, 2012­ 18.93­ (.18) (1.42) —­ —­ —­ d —­ d,g 17.33­ 1,058­ 1.81­ (1.06) 141­ Class R­ December 31, 2016 ** $26.55­ (.08) 3.95­ 3.87­ —­ —­ —­ —­ $30.42­ * $8,021­ .75 * (.27) * 35 * June 30, 2016­ 31.44­ (.01) e (4.88) —­ —­ —­ —­ 26.55­ 7,446­ 1.47­ f (.02) e,f 66­ June 30, 2015­ 28.40­ (.16) 3.20­ 3.04­ —­ —­ —­ —­ 31.44­ 10.70­ 10,710­ 1.46­ (.55) 91­ June 30, 2014­ 22.45­ (.22) 6.17­ 5.95­ —­ —­ —­ —­ 28.40­ 26.50­ 10,707­ 1.49­ (.81) 57­ June 30, 2013­ 17.95­ .05­ 4.49­ 4.54­ (.04) —­ d —­ 22.45­ 25.32­ 9,279­ 1.50­ .24­ 98­ June 30, 2012­ 19.55­ (.14) (1.46) —­ —­ —­ d —­ d,g 17.95­ 7,916­ 1.56­ (.82) 141­ Class R6­ December 31, 2016 ** $28.29­ .03­ 4.20­ 4.23­ (.13) —­ —­ $32.39­ * $8,969­ .40 * .08 * 35 * June 30, 2016­ 33.28­ .24­ e,i (5.23) —­ —­ —­ —­ 28.29­ 6,781­ .81­ f .82­ e,f,i 66­ June 30, 2015 † 32.96­ (.01) .33­ .32­ —­ —­ —­ —­ 33.28­ * 10­ — *j — *j 91­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30Small Cap Growth Fund Small Cap Growth Fund 31 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From Non-recurring Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption reimburse- value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class Y­ December 31, 2016 ** $28.25­ —­ d 4.20­ 4.20­ (.08) —­ —­ $32.37­ * $9,514­ .49 * (.01) * 35 * June 30, 2016­ 33.29­ .13­ e,i (5.17) —­ —­ —­ —­ 28.25­ 8,359­ .97­ f .44­ e,f,i 66­ June 30, 2015­ 29.91­ (.02) 3.40­ 3.38­ —­ —­ —­ —­ 33.29­ 11.30­ 17,112­ .96­ (.06) 91­ June 30, 2014­ 23.53­ (.09) 6.47­ 6.38­ —­ —­ —­ —­ 29.91­ 27.11­ 13,433­ .99­ (.30) 57­ June 30, 2013­ 18.81­ .16­ 4.69­ 4.85­ (.13) —­ d —­ 23.53­ 25.95­ 10,013­ 1.00­ .74­ 98­ June 30, 2012­ 20.39­ (.06) (1.52) —­ —­ —­ d —­ d,g 18.81­ 7,733­ 1.06­ (.32) 141­ * Not annualized. ** Unaudited. † For the period June 29, 2015 (commencement of operations) to June 30, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.10 0.37% Class B 0.10 0.38 Class C 0.09 0.35 Class M 0.10 0.37 Class R 0.10 0.35 Class R6 0.12 0.43 Class Y 0.10 0.34 f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. h Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. i The net investment income ratio and per share amount shown for the period ending may not correspond with expected class specific differences for the period due to the timing of subscriptions into the class or redemptions out of the class. j Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 32 Small Cap Growth Fund Small Cap Growth Fund33 Notes to financial statements 12/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2016 through December 31, 2016. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in companies of a size similar to those in the Russell 2000 Growth Index. This policy may be changed only after 60 days’ notice to shareholders. As of August 31, 2016, the index was composed of companies having market capitalizations of between approximately $24.9 million and $5.89 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only 34 Small Cap Growth Fund with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Small Cap Growth Fund35 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $25,160,888 and the value of securities loaned amounted to $24,415,549. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, 36Small Cap Growth Fund are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2016, the fund had a capital loss carryover of $32,251,414 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $662,403 $— $662,403 * 31,589,011 N/A 31,589,011 June 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $154,290 recognized during the period between November 1, 2015 and June 30, 2016 to its fiscal year ending June 30, 2017. The aggregate identified cost on a tax basis is $149,614,688, resulting in gross unrealized appreciation and depreciation of $33,051,534 and $7,529,219, respectively, or net unrealized appreciation of $25,522,315. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index each measured Small Cap Growth Fund37 over the performance period. The maximum annualized performance adjustment rate is +/–0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.316% of the fund’s average net assets before a decrease of $49,333 (0.034% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through October 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. 38 Small Cap Growth Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $129,527 ClassR 9,001 ClassB 2,484 ClassR6 1,907 ClassC 10,373 ClassY 10,135 ClassM 1,290 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $128 under the expense offset arrangements and by $292 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $113, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $137,960 ClassB 1.00% 1.00% 10,582 ClassC 1.00% 1.00% 44,207 ClassM 1.00% 0.75% 4,134 ClassR 1.00% 0.50% 19,175 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,900 and $35 from the sale of classA and classM shares, respectively, and received $1,543 and $113 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Small Cap Growth Fund 39 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $50,434,225 $55,920,765 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassA Shares Amount Shares Amount Shares sold 178,495 $5,311,041 578,655 $16,652,095 Shares issued in connection with reinvestment of distributions 108 3,438 — — 178,603 5,314,479 578,655 16,652,095 Shares repurchased (478,460) (14,285,564) (776,474) (21,736,790) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassB Shares Amount Shares Amount Shares sold 9,576 $260,239 25,051 $640,311 Shares issued in connection with reinvestment of distributions — 9,576 260,239 25,051 640,311 Shares repurchased (9,535) (252,846) (8,472) (210,443) Net increase 41 SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassC Shares Amount Shares Amount Shares sold 34,292 $910,952 155,491 $4,105,324 Shares issued in connection with reinvestment of distributions — 34,292 910,952 155,491 4,105,324 Shares repurchased (55,947) (1,476,407) (160,683) (4,099,129) Net increase (decrease) 40Small Cap Growth Fund SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassM Shares Amount Shares Amount Shares sold 1,604 $45,010 7,384 $197,664 Shares issued in connection with reinvestment of distributions — 1,604 45,010 7,384 197,664 Shares repurchased (9,071) (247,453) (10,520) (287,484) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassR Shares Amount Shares Amount Shares sold 27,804 $803,452 47,799 $1,333,112 Shares issued in connection with reinvestment of distributions — 27,804 803,452 47,799 1,333,112 Shares repurchased (44,526) (1,276,510) (107,993) (3,100,374) Net decrease SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassR6 Shares Amount Shares Amount Shares sold 59,297 $1,911,137 263,533 $8,516,471 Shares issued in connection with reinvestment of distributions 1,123 36,836 — — 60,420 1,947,973 263,533 8,516,471 Shares repurchased (23,213) (703,336) (24,141) (689,158) Net increase SIX MONTHS ENDED 12/31/16 YEAR ENDED 6/30/16 ClassY Shares Amount Shares Amount Shares sold 94,255 $2,951,889 218,610 $6,589,000 Shares issued in connection with reinvestment of distributions 622 20,380 — — 94,877 2,972,269 218,610 6,589,000 Shares repurchased (96,864) (2,975,868) (436,768) (13,389,627) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 305 classR6 shares of the fund (0.11% of classR6 shares outstanding), valued at $9,879. Small Cap Growth Fund 41 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC* $18,919,737 $49,801,082 $43,559,931 $75,891 $25,160,888 Putnam Short Term Investment Fund*** 2,996,245 25,087,323 27,583,665 5,146 499,903 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). *** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 42 Small Cap Growth Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Multi-Cap Value Fund Growth Opportunities Fund Small Cap Value Fund International Growth Fund Multi-Cap Growth Fund Income Small Cap Growth Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund * Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund ** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds † : Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, International Value Fund and Pennsylvania. Small Cap Growth Fund43 Absolute Return Retirement Income Lifestyle Funds — portfolios Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your money RetirementReady ® 2020 Fund across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Principal Financial Robert E. Patterson Officer, Marketing Services George Putnam, III Principal Accounting Officer, and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square W. Thomas Stephens Boston, MA 02109 Susan G. Malloy Officers Vice President and Custodian Robert L. Reynolds Assistant Treasurer State Street Bank President and Trust Company Mark C. Trenchard Jonathan S. Horwitz Vice President and Legal Counsel Executive Vice President, BSA Compliance Officer Ropes & Gray LLP Principal Executive Officer, and Compliance Liaison Nancy E. Florek Vice President, Director of Robert T. Burns Proxy Voting and Corporate Vice President and Governance, Assistant Clerk, Chief Legal Officer and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: February 28, 2017
